Citation Nr: 0012242	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-21 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for Dupuytren's 
contracture of the right hand, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for Dupuytren's 
contracture of the left hand, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


REMAND

The veteran had active duty from November 1950 to November 
1954.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which an increased evaluation 
for Dupuytren's contracture of the right hand and Dupuytren's 
contracture of the left hand was denied.  

A review of the record shows that the veteran, on his 
substantive appeal dated June 1998, requested a 
videoconference before a member of the Board at the local VA 
offices.  It does not appear that a hearing was ever 
scheduled; nonetheless, a notation dated July 1999, indicated 
that the veteran had agreed to postpone the hearing until the 
RO had an opportunity to review additional evidence.  We note 
that a claimant has a right to a hearing on appeal, if the 
desire for a hearing is so expressed.  38 C.F.R. § 20.700(a) 
(1999).  Furthermore, the Board is prohibited from deciding 
any appeal until the veteran has been afforded the 
opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 
1991).  In the absence of evidence suggesting that the 
veteran no longer desires a Video Conference before a member 
of the Board at the local VA offices, and to ensure full 
compliance with due process requirements, Bernard v. Brown, 4 
Vet. App. 384 (1993), the veteran should be scheduled for the 
next available hearing date.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for 
the next available videoconference 
hearing date at the local VA office.  A 
copy of the notice for this scheduled 
hearing should be associated with the 
claims folder.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



